Exhibit 10.2

 

TRANSITION AGREEMENT

 

This Transition Agreement (the “Agreement”) is made effective as of February 10,
2006, by and between Bruce L. Ross (“Executive”) and Guitar Center, Inc., a
Delaware corporation (the “Company”), with reference to the following facts:

 

A.                                   Executive and the Company are parties to
that certain Third Amended and Restated Employment Agreement, dated as of
July 1, 2003, as amended by Amendment No. 1 to Third Amended and Restated
Employment Agreement, dated as of January 1, 2004 (collectively, the “Employment
Agreement”).

 

B.                                     Executive’s status as Chief Financial
Officer of the Company will end due to a voluntary resignation from such office
effective on March 31, 2006 (the “Officer Cessation Date”), and Executive’s
status as an employee of the Company will end effective on June 30, 2006.

 

C.                                     Executive and the Company desire to
assure a smooth and effective transition of Executive’s duties to his successor
and to wind-up their employment relationship amicably.

 

D.                                    Section 4(f) of the Employment Agreement
provides that as a condition to Executive’s receipt of any post termination
benefits described therein, Executive shall be required to execute a release of
all claims.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties agree as follows:

 


1.                                       TERMINATION DATE. EXECUTIVE
ACKNOWLEDGES THAT HIS STATUS AS CHIEF FINANCIAL OFFICER SHALL END DUE TO HIS
VOLUNTARY RESIGNATION FROM SUCH OFFICE ON MARCH 31, 2006, AND HIS EMPLOYMENT
WITH THE COMPANY WILL END DUE TO HIS VOLUNTARY RESIGNATION AS AN EMPLOYEE
EFFECTIVE JUNE 30, 2006 (THE “TERMINATION DATE”).


 


2.                                       SEPARATION PAYMENTS AND BENEFITS.
WITHOUT ADMISSION OF ANY LIABILITY, FACT OR CLAIM, THE COMPANY HEREBY AGREES,
SUBJECT TO THE EXECUTION HEREOF BY BOTH PARTIES AND EXECUTIVE’S PERFORMANCE OF
HIS CONTINUING OBLIGATIONS PURSUANT TO THIS AGREEMENT AND THE EMPLOYMENT
AGREEMENT, TO PROVIDE EXECUTIVE THE SEVERANCE BENEFITS SET FORTH IN
SECTION 3(B) OF THE EMPLOYMENT AGREEMENT AND CERTAIN OTHER BENEFITS.
SPECIFICALLY, THE COMPANY AND EXECUTIVE AGREE AS FOLLOWS:


 


(A)                          BASE SALARY AND SEVERANCE BENEFIT. THE COMPANY
SHALL CONTINUE TO PAY TO EXECUTIVE HIS BASE SALARY OF $320,000 PER ANNUM (“BASE
SALARY”) THROUGH THE TERMINATION DATE IN ACCORDANCE WITH THE COMPANY’S NORMAL
PAYROLL PRACTICES. IN ADDITION, THE COMPANY SHALL PAY TO EXECUTIVE, AS A
SEVERANCE BENEFIT, AN AMOUNT EQUAL TO HIS BASE SALARY FOR THE ONE YEAR PERIOD
BEGINNING JULY 1, 2006 AND ENDING JUNE 30, 2007 (THE “SEVERANCE PERIOD”), WITH
THE PORTION OF SUCH AMOUNT PAYABLE DURING THE SEVERANCE PERIOD TO BE PAID AS
FOLLOWS: (I) NO PAYMENT SHALL BE MADE DURING THE PERIOD FROM JULY 1, 2006
THROUGH DECEMBER 31, 2006, (II) NO LATER THAN JANUARY 10, 2007, THE COMPANY
SHALL MAKE A LUMP-SUM CASH PAYMENT OF $160,000, PLUS AN INTEREST PAYMENT EQUAL
TO THE PRIME RATE (OR SIMILAR BASE RATE) OF INTEREST AS PUBLISHED FROM TIME TO
TIME BY WELLS FARGO BANK, N.A. (“WFB PRIME RATE”) TO REFLECT THE PAYMENT OF SUCH
AMOUNT IN A DEFERRED LUMP SUM INSTEAD OF ON A PERIODIC BASIS IN ACCORDANCE WITH
THE COMPANY’S NORMAL PAYROLL PRACTICES, AND (III) FOR THE PERIOD JANUARY 1, 2007
THROUGH JUNE 30, 2007, THE SEVERANCE BENEFIT SHALL BE PAID ON A PERIODIC BASIS
IN ACCORDANCE WITH THE COMPANY’S NORMAL PAYROLL PRACTICES. ALL OF THE PAYMENTS
REQUIRED TO BE MADE TO EXECUTIVE IN RESPECT DURING THE SEVERANCE PERIOD SHALL BE

 

1

--------------------------------------------------------------------------------


 


PAYABLE TO EXECUTIVE IRRESPECTIVE OF HIS DEATH, DISABILITY OR COMMENCEMENT OF
OTHER EMPLOYMENT AND NONE OF THE SEVERANCE BENEFITS PAYABLE HEREUNDER SHALL BE
REDUCED DUE TO ANY OTHER REMUNERATION RECEIVED BY EXECUTIVE FROM PROVIDING
PERSONAL SERVICES DURING THE SEVERANCE PERIOD.


 


(B)                         BONUS. AT THE SAME TIME AS BONUSES ARE PAID TO OTHER
EXECUTIVES, AND IN ANY EVENT NO LATER THAN MARCH 14, 2007, THE COMPANY SHALL PAY
TO EXECUTIVE, AS ADDITIONAL SEVERANCE, AND IN LIEU OF ANY ENTITLEMENT TO A
BONUS, A LUMP-SUM AMOUNT OF $270,000.


 


(C)                          BUSINESS EXPENSES. THE COMPANY SHALL REIMBURSE
EXECUTIVE FOR ALL OUTSTANDING EXPENSES INCURRED PRIOR TO THE TERMINATION DATE
AND IN THE COURSE OF PERFORMING EXECUTIVE’S DUTIES AS AN EMPLOYEE OF THE COMPANY
WHICH ARE CONSISTENT WITH THE COMPANY’S POLICIES IN EFFECT FROM TIME TO TIME
WITH RESPECT TO TRAVEL, ENTERTAINMENT AND OTHER BUSINESS EXPENSES, SUBJECT TO
THE COMPANY’S REQUIREMENTS WITH RESPECT TO REPORTING AND DOCUMENTING SUCH
EXPENSES.


 


(D)                         HEALTHCARE. WITH RESPECT TO HEALTHCARE BENEFITS,
EXECUTIVE AND HIS FAMILY MEMBERS SHALL CONTINUE TO BE ENROLLED IN THE COMPANY’S
HEALTHCARE PLANS UNTIL THE TERMINATION DATE, AND SHALL HAVE ALL THE HEALTHCARE
BENEFITS PROVIDED TO ALL OTHER FULL TIME EMPLOYEES PARTICIPATING THEREIN ON THE
SAME BASIS AS EXECUTIVE HAS HERETOFORE PARTICIPATED (SUBJECT TO ANY CHANGE IN
SUCH PLANS THAT AFFECTS ALL PARTICIPANTS). THEREAFTER, SO LONG AS EXECUTIVE IS
ELIGIBLE, THE COMPANY SHALL PAY, PURSUANT TO THE PROVISIONS OF THE CONSOLIDATED
OMNIBUS BUDGET RECONCILIATION ACT OF 1985, AS AMENDED (“COBRA”), THE MONTHLY
PREMIUM FOR EXECUTIVE THROUGH JUNE 30, 2007; PROVIDED, HOWEVER, THAT FOR THE
PERIOD JULY 1, 2006 THROUGH DECEMBER 31, 2006, THE EXECUTIVE SHALL ADVANCE SUCH
PAYMENTS, WHICH SHALL BE REIMBURSED BY THE COMPANY, WITH INTEREST AT THE WFB
PRIME RATE FROM THE DATE PAID, NO LATER THAN JANUARY 10, 2007. FOR THE PERIOD
JANUARY 1, 2007 THROUGH JUNE 30, 2007, THE COMPANY SHALL PAY SUCH PREMIUMS
DIRECTLY. AFTER THE SEVERANCE PERIOD, EXECUTIVE MAY, IF ELIGIBLE, ELECT TO
CONTINUE HEALTHCARE COVERAGE AT HIS EXPENSE UNDER THE PROVISIONS OF COBRA.


 


(E)                          AUTOMOBILE BENEFIT. EXECUTIVE’S COMPANY AUTOMOBILE
BENEFIT CONSISTING OF LEASE PAYMENTS AND INSURANCE SHALL CONTINUE THROUGH
JUNE 30, 2007; PROVIDED, HOWEVER, THAT FOR THE PERIOD JULY 1, 2006 THROUGH
DECEMBER 31, 2006, THE EXECUTIVE SHALL ADVANCE SUCH ALL PAYMENTS, WHICH SHALL BE
REIMBURSED BY THE COMPANY, WITH INTEREST AT THE WFB PRIME RATE FROM THE DATE
PAID, NO LATER THAN THIRTY DAYS AFTER EXECUTIVE HAS SUBMITTED APPROPRIATE
DOCUMENTATION CONSISTENT WITH THE COMPANY’S REQUIREMENTS WITH RESPECT TO
REPORTING AND DOCUMENTING SUCH EXPENSES (BUT IN NO EVENT SHALL PAYMENT BE
REQUIRED PRIOR TO JANUARY 10, 2007). FOR THE PERIOD JANUARY 1, 2007 THROUGH
JUNE 30, 2007, THE COMPANY SHALL REIMBURSE SUCH EXPENSES PROMPTLY AFTER THEY ARE
INCURRED. EFFECTIVE JULY 1, 2007, EXECUTIVE MAY EITHER ASSUME THE LEASE
OBLIGATION ON THE CAR, OR RETURN IT TO THE COMPANY WHICH WILL THEN ACCEPT ALL
FURTHER RESPONSIBILITY. EXECUTIVE AGREES THAT USAGE OF THE VEHICLE WILL BE
CONSISTENT WITH HIS HISTORICAL PRACTICES.


 


(F)                            STOCK OPTIONS. THE COMPANY AND EXECUTIVE
ACKNOWLEDGE THAT THEY ARE PARTIES TO STOCK OPTION AGREEMENTS REPRESENTING
EXECUTIVE’S RIGHT TO PURCHASE AN AGGREGATE OF 107,000 SHARES OF GUITAR CENTER’S
COMMON STOCK AS SUMMARIZED ON EXHIBIT A TO THIS AGREEMENT (COLLECTIVELY THE
“STOCK OPTION AGREEMENTS”). GUITAR CENTER AND EXECUTIVE ACKNOWLEDGE THAT THE
STOCK OPTION AGREEMENTS REMAIN IN FULL FORCE AND EFFECT IN ACCORDANCE WITH THEIR
TERMS AND THE RELATED PLAN DOCUMENTS AND AGREE THAT (I) ANY SUCH

 

2

--------------------------------------------------------------------------------


 


OPTIONS WHICH WERE GRANTED UNDER THE STOCK OPTION AGREEMENTS AND WERE NOT VESTED
ON OR BEFORE THE TERMINATION DATE SHALL BECOME FULLY EXERCISABLE ON THE
TERMINATION DATE AND (II) EXECUTIVE AGREES TO EXERCISE SUCH OPTIONS, IF AT ALL,
(A) ON OR BEFORE DECEMBER 29, 2006 IN THE CASE OF STOCK-OPTIONS IDENTIFIED AS
“NON-QUALIFIED STOCK OPTIONS” ON EXHIBIT A, AND (B) ON OR BEFORE THE 90TH DAY
AFTER THE TERMINATION DATE IN THE CASE STOCK OPTIONS IDENTIFIED AS “INCENTIVE
STOCK OPTIONS” ON EXHIBIT A, SUBJECT TO ANY EXTENDED EXERCISE PERIOD PROVIDED IN
THE OPTION AGREEMENTS (OR THE PLANS UNDER WHICH THE OPTIONS HAVE BEEN GRANTED)
DUE TO DEATH OR DISABILITY. ANY UNEXERCISED OPTIONS GRANTED UNDER THE STOCK
OPTION AGREEMENTS WHICH REMAIN UNEXERCISED AS OF THE CLOSE OF BUSINESS ON THE
LAST DATE THAT SUCH OPTION IS EXERCISABLE PURSUANT TO THE IMMEDIATELY PRECEDING
SENTENCE SHALL IMMEDIATELY THEREAFTER TERMINATE AND BE OF NO FURTHER FORCE OR
EFFECT. EXECUTIVE FURTHER ACKNOWLEDGES THAT HE WILL HAVE CONTINUING OBLIGATIONS
UNDER SECTION 16(A) AND 16(B) OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED
TO REPORT HIS TRANSACTIONS IN COMPANY COMMON STOCK FOR SIX MONTHS SUBJECT TO THE
TERMINATION OF HIS STATUS AS AN EXECUTIVE OFFICER OF THE COMPANY ON THE OFFICER
CESSATION DATE.


 


(G)                         LTIP AND OTHER ARRANGEMENTS. FOR THE AVOIDANCE OF
DOUBT, THE COMPANY AND EXECUTIVE ACKNOWLEDGE AND AGREE THAT EXECUTIVE WILL NOT
BE ELIGIBLE TO RECEIVE ANY AWARD UNDER THE GUITAR CENTER, INC. 2005 LONG TERM
INCENTIVE PLAN OR ANY OTHER COMPENSATION ARRANGEMENT EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED FOR HEREIN.


 


(H)                         TAXES. EXECUTIVE UNDERSTANDS AND AGREES THAT ALL
PAYMENTS UNDER THIS AGREEMENT WILL BE SUBJECT TO APPROPRIATE TAX WITHHOLDING AND
OTHER DEDUCTIONS, AS AND TO THE EXTENT REQUIRED BY LAW. TO THE EXTENT ANY TAXES
MAY BE PAYABLE BY THE EXECUTIVE FOR THE BENEFITS PROVIDED TO HIM BY THIS
AGREEMENT BEYOND THOSE WITHHELD BY THE COMPANY, THE EXECUTIVE AGREES TO PAY THEM
HIMSELF AND TO INDEMNIFY AND HOLD THE COMPANY AND THE OTHER ENTITIES RELEASED
HEREIN HARMLESS FOR ANY TAX CLAIMS OR PENALTIES, AND ASSOCIATED ATTORNEYS’ FEES
AND COSTS, RESULTING FROM ANY FAILURE BY HIM TO MAKE REQUIRED PAYMENTS


 


(I)                             SOLE SEPARATION BENEFIT. EXECUTIVE AGREES THAT
THE PAYMENTS PROVIDED BY THIS AGREEMENT ARE NOT REQUIRED UNDER THE COMPANY’S
NORMAL POLICIES AND PROCEDURES AND ARE PROVIDED AS A SEVERANCE SOLELY IN
CONNECTION WITH THIS AGREEMENT AND THE EMPLOYMENT AGREEMENT. EXECUTIVE FURTHER
ACKNOWLEDGES AND AGREES THAT THE PAYMENTS REFERENCED IN THIS AGREEMENT
CONSTITUTE ADEQUATE AND VALUABLE CONSIDERATION, IN AND OF THEMSELVES, FOR THE
PROMISES CONTAINED IN THIS AGREEMENT.


 


3.                                       FULL PAYMENT; TERMINATION OF EMPLOYMENT
AGREEMENT; SURVIVAL. EXECUTIVE ACKNOWLEDGES THAT THE PAYMENT AND ARRANGEMENTS
HEREIN SHALL CONSTITUTE FULL AND COMPLETE SATISFACTION OF ANY AND ALL AMOUNTS
PROPERLY DUE AND OWING TO EXECUTIVE AS A RESULT OF HIS EMPLOYMENT WITH THE
COMPANY AND THE TERMINATION THEREOF, AND UPON SATISFACTION OF THE COMPANY’S
OBLIGATIONS HEREUNDER THE EMPLOYMENT AGREEMENT SHALL BE TERMINATED WITHOUT ANY
FURTHER OBLIGATION OF THE COMPANY; PROVIDED, HOWEVER, THAT (A) SECTIONS 5, 6, 7
(EXCEPT SUBSECTIONS (A)(I) AND (A)(II)), 10, 11 AND 12 THEREOF ARE INCORPORATED
HEREIN BY THIS REFERENCE AND SHALL SURVIVE TERMINATION OF THE EMPLOYMENT
AGREEMENT, IT BEING EXPRESSLY UNDERSTOOD THAT THE PROVISIONS OF
SECTION 12(A)(III) OF THE EMPLOYMENT AGREEMENT APPLY TO ANY PAYMENTS THAT THE
COMPANY IS OTHERWISE REQUIRED TO MAKE HEREUNDER AFTER THE TERMINATION DATE, AND
(B) THE COMPANY AND EXECUTIVE ACKNOWLEDGE THAT (I) THEY ARE PARTIES TO AN
INDEMNIFICATION AGREEMENT BY AND BETWEEN THE COMPANY AND EXECUTIVE, DATED
MAY 28, 2004 (THE “INDEMNIFICATION AGREEMENT”), (II) THE INDEMNIFICATION
AGREEMENT REMAINS AND SHALL REMAIN FOLLOWING THE TERMINATION DATE IN FULL FORCE
AND EFFECT IN ACCORDANCE WITH IT TERMS AND (III) NOTHING IN THIS AGREEMENT SHALL
IN ANY WAY LIMIT OR TERMINATE THE COMPANY’S CONTINUING OBLIGATION TO INDEMNIFY
EXECUTIVE UNDER THE INDEMNIFICATION AGREEMENT, THE COMPANY’S RESTATED
CERTIFICATE OF INCORPORATION,

 

3

--------------------------------------------------------------------------------


 


THE COMPANY’S BYLAWS, DELAWARE GENERAL CORPORATION LAW OR OTHER APPLICABLE LEGAL
REQUIREMENT OR THE AVAILABILITY OF EXECUTIVE TO ACCESS ANY RELEVANT POLICIES OF
INSURANCE MAINTAINED BY THE COMPANY (COLLECTIVELY, CLAUSES (A) AND (B) REPRESENT
THE “SURVIVING OBLIGATIONS”).


 


4.                                       GENERAL RELEASE. AS A MATERIAL
INDUCEMENT FOR THE COMPANY TO ENTER INTO THIS AGREEMENT, AND IN EXCHANGE FOR THE
PERFORMANCE OF THE COMPANY’S OBLIGATIONS UNDER THIS AGREEMENT PROVIDED FOR
HEREIN, EXECUTIVE KNOWINGLY AND VOLUNTARILY WAIVES AND RELEASES ALL RIGHTS AND
CLAIMS, KNOWN AND UNKNOWN, WHICH EXECUTIVE MAY HAVE AGAINST THE COMPANY AND/OR
ANY OF THE COMPANY’S RELATED OR AFFILIATED ENTITIES OR SUCCESSORS, OR ANY OF
THEIR CURRENT OR FORMER OFFICERS, DIRECTORS, MANAGERS, EMPLOYEES, AGENTS,
INSURANCE CARRIERS, AUDITORS, ACCOUNTANTS, ATTORNEYS OR REPRESENTATIVES,
INCLUDING ANY AND ALL CHARGES, COMPLAINTS, CLAIMS, LIABILITIES, OBLIGATIONS,
PROMISES, AGREEMENTS, CONTRACTS, CONTROVERSIES, DAMAGES, ACTIONS, CAUSES OF
ACTION, SUITS, RIGHTS, DEMANDS, COSTS, LOSSES, DEBTS AND EXPENSES OF ANY KIND.
THIS INCLUDES, BUT IS NOT LIMITED TO, CLAIMS FOR EMPLOYMENT DISCRIMINATION,
HARASSMENT, WRONGFUL TERMINATION, CONSTRUCTIVE TERMINATION, VIOLATION OF PUBLIC
POLICY, BREACH OF ANY EXPRESS OR IMPLIED CONTRACT, BREACH OF ANY IMPLIED
COVENANT, FRAUD, INTENTIONAL OR NEGLIGENT MISREPRESENTATION, EMOTIONAL DISTRESS,
DEFAMATION, OR ANY OTHER CLAIMS RELATING TO EXECUTIVE’S RELATIONSHIP WITH THE
COMPANY. THIS ALSO INCLUDES A RELEASE OF ANY CLAIMS UNDER ANY FEDERAL, STATE OR
LOCAL LAWS OR REGULATIONS, INCLUDING, BUT NOT LIMITED TO: (1) TITLE VII OF THE
CIVIL RIGHTS ACT OF 1964, 42 U.S.C. § 2000(E) ET SEQ. (RACE, COLOR, RELIGION,
SEX, AND NATIONAL ORIGIN DISCRIMINATION); (2) THE AGE DISCRIMINATION IN
EMPLOYMENT ACT, 29 U.S.C. § 621 ET SEQ. (AGE DISCRIMINATION); (3) SECTION 1981
OF THE CIVIL RIGHTS ACT OF 1866, 42 U.S.C. 1981 (RACE DISCRIMINATION); (4) THE
EQUAL PAY ACT OF 1963, 29 U.S.C. § 206 (EQUAL PAY); (5) THE CALIFORNIA FAIR
EMPLOYMENT AND HOUSING ACT, CAL. GOV’T. CODE §12900, ET SEQ. (DISCRIMINATION,
INCLUDING RACE, COLOR, NATIONAL ORIGIN, ANCESTRY, DISABILITY, MEDICAL CONDITION,
MARITAL STATUS, SEX, SEXUAL ORIENTATION; SEXUAL OR RACIAL HARASSMENT AND AGE);
(6) THE CALIFORNIA LABOR CODE § 200, ET SEQ. (SALARY, COMMISSION, COMPENSATION,
BENEFITS AND OTHER MATTERS); (7) THE FAIR LABOR STANDARDS ACT, 29 U.S.C. § 201,
ET SEQ. (WAGE AND HOUR MATTERS, INCLUDING OVERTIME PAY); (8) COBRA;
(9) EXECUTIVE ORDER 11141 (AGE DISCRIMINATION); (10) SECTION 503 OF THE
REHABILITATION ACT OF 1973, 29 U.S.C. § 701, ET SEQ. (DISABILITY
DISCRIMINATION); (11) THE EXECUTIVE RETIREMENT INCOME SECURITY ACT OF 1974, AS
AMENDED, 29 U.S.C. § 1001, ET SEQ. (EMPLOYEE BENEFITS); (12) TITLE I OF THE
AMERICANS WITH DISABILITIES ACT (DISABILITY DISCRIMINATION); (13) CALIFORNIA
LABOR CODE SECTION 132(A) (DISCRIMINATION BASED ON FILING A WORKERS’
COMPENSATION CLAIM); (14) CALIFORNIA CIVIL CODE § 1786, ET SEQ. (INVESTIGATION
REPORTS); (15) ANY APPLICABLE CALIFORNIA INDUSTRIAL WELFARE COMMISSION ORDER
(WAGE MATTERS); AND (16) OREGON REVISED STATUTES SECTION 659A.001, ET SEQ.
(EMPLOYMENT DISCRIMINATION AND OREGON FAMILY LEAVE ACT). NOTWITHSTANDING THE
FOREGOING, IT IS EXPRESSLY AGREED THAT EXECUTIVE DOES NOT HEREBY RELEASE (A) ANY
OF THE SURVIVING OBLIGATIONS, OR (B) ANY BREACH BY THE COMPANY OF THE TERMS OF
THIS AGREEMENT. THE MATTERS THAT ARE THE SUBJECT OF THE RELEASES REFERRED TO IN
THIS PARAGRAPH 4 OF THIS AGREEMENT SHALL BE REFERRED TO COLLECTIVELY AS THE
“RELEASED MATTERS”.


 


5.                                       ACKNOWLEDGEMENTS RELATED TO ADEA.
EXECUTIVE UNDERSTANDS AND ACKNOWLEDGES THAT:


 


(A)                          THIS AGREEMENT CONSTITUTES A VOLUNTARY WAIVER OF
ANY AND ALL RIGHTS AND CLAIMS HE HAS AGAINST THE COMPANY AS OF THE DATE OF THE
EXECUTION OF THIS AGREEMENT, INCLUDING RIGHTS OR CLAIMS ARISING UNDER THE
FEDERAL AGE DISCRIMINATION IN EMPLOYMENT ACT, 29 U.S.C. 621, ET SEQ.


 


(B)                         HE HAS WAIVED RIGHTS OR CLAIMS PURSUANT TO THIS
AGREEMENT AND IN EXCHANGE FOR CONSIDERATION, THE VALUE OF WHICH EXCEEDS PAYMENT
OR REMUNERATION TO WHICH EXECUTIVE WAS ALREADY ENTITLED.

 

4

--------------------------------------------------------------------------------


 


(C)                          HE IS HEREBY ADVISED THAT HE MAY CONSULT WITH AN
ATTORNEY OF HIS CHOOSING CONCERNING THIS AGREEMENT PRIOR TO EXECUTING IT.


 


(D)                         HE HAS BEEN AFFORDED A PERIOD OF AT LEAST TWENTY ONE
(21) DAYS TO CONSIDER THE TERMS OF THIS AGREEMENT, AND IN THE EVENT HE SHOULD
DECIDE TO EXECUTE THIS AGREEMENT IN FEWER THAN TWENTY ONE (21) DAYS, HE HAS DONE
SO WITH THE EXPRESS UNDERSTANDING THAT HE HAS BEEN GIVEN AND DECLINED THE
OPPORTUNITY TO CONSIDER THIS AGREEMENT FOR A FULL TWENTY ONE (21) DAYS.


 


(E)                          HE MAY REVOKE THIS AGREEMENT AT ANY TIME DURING THE
SEVEN (7) DAYS FOLLOWING THE DATE OF EXECUTION OF THIS AGREEMENT, AND THIS
AGREEMENT SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL SUCH REVOCATION PERIOD
HAS EXPIRED.


 


6.                                       TRANSITION AND CONSULTING. EXECUTIVE
FURTHER AGREES THAT:


 


(A)                          TRANSITION. EACH OF THE COMPANY AND THE EXECUTIVE
SHALL USE THEIR RESPECTIVE REASONABLE COMMERCIAL EFFORTS FROM THE DATE HEREOF
THROUGH THE TERMINATION DATE TO COOPERATE WITH EACH OTHER IN GOOD FAITH TO
FACILITATE A SMOOTH TRANSITION OF EXECUTIVE’S DUTIES TO OTHER EXECUTIVES OF THE
COMPANY.


 


(B)                         CONSULTING. FROM JULY 1, 2006 THROUGH OCTOBER 1,
2006, EXECUTIVE SHALL BE AVAILABLE, ON A NON-EXCLUSIVE BASIS, AS A CONSULTANT TO
RESPOND TO INQUIRIES FROM THE COMPANY REGARDING TRANSITIONAL MATTERS, INCLUDING
BUT NOT LIMITED TO DISCUSSION OF SEC FILINGS MADE PRIOR TO THE MARCH 31, 2006,
PROVIDING INSIGHT INTO RELATIONSHIPS WITH APPROPRIATE PARTIES IN THE INVESTMENT
COMMUNITY WITH THE GOAL OF FACILITATING THE TRANSITION OF THOSE RELATIONSHIPS TO
THE NEW CFO OF THE COMPANY AND OTHER INPUT AND ANALYSIS, THE GOAL OF WHICH TO
ENHANCE THE EFFECTIVENESS OF THE NEW CFO OF THE COMPANY, PROVIDED THAT SUCH
INQUIRIES WOULD NOT INTERFERE IN ANY SIGNIFICANT MANNER WITH OTHER BUSINESS
PURSUITS (INCLUDING OTHER EMPLOYMENT) BY EXECUTIVE.  THE PARTIES AGREE THAT THE
CONSIDERATION PROVIDED FOR IN THIS AGREEMENT SHALL BE SUFFICIENT TO CONSTITUTE
ADEQUATE CONSIDERATION FOR THE FAIR VALUE OF THE FOREGOING CONSULTING
UNDERTAKINGS.


 


(C)                          TRANSFER OF COMPANY PROPERTY. ON OR BEFORE THE
TERMINATION DATE, HE WILL TURN OVER TO THE COMPANY ALL FILES, MEMORANDA,
RECORDS, AND OTHER DOCUMENTS, AND ANY OTHER PHYSICAL OR PERSONAL PROPERTY WHICH
ARE THE PROPERTY OF THE COMPANY AND WHICH HE HAD IN HIS POSSESSION, CUSTODY OR
CONTROL AT THE TIME HE SIGNED THIS AGREEMENT; PROVIDED, HOWEVER, THAT EXECUTIVE
SHALL BE ABLE TO KEEP HIS CURRENT LAP TOP COMPUTER, PROVIDED BY THE COMPANY; AND
PROVIDED, FURTHER, THAT EXECUTIVE MAY RETAIN HIS CELLULAR PHONE (BLACKBERRY) SO
LONG AS THE SERVICE OBLIGATION IS PROMPTLY TRANSFERRED TO EXECUTIVE FOLLOWING
THE TERMINATION DATE.


 


7.                                       CALIFORNIA SECTION 1542 WAIVER.
EXECUTIVE ACKNOWLEDGES THAT THERE IS A RISK THAT SUBSEQUENT TO THE EXECUTION OF
THIS AGREEMENT, HE MAY INCUR OR SUFFER DAMAGE, LOSS OR INJURY TO PERSONS OR
PROPERTY THAT IS IN SOME WAY CAUSED BY OR CONNECTED WITH EXECUTIVE’S EMPLOYMENT
OR THE TERMINATION THEREOF, BUT THAT IS UNKNOWN OR UNANTICIPATED AT THE TIME OF
THE EXECUTION OF THIS AGREEMENT. EXECUTIVE DOES HEREBY SPECIFICALLY ASSUME SUCH
RISK AND AGREES THAT THIS AGREEMENT AND THE RELEASES CONTAINED HEREIN SHALL AND
DO APPLY TO ALL UNKNOWN OR UNANTICIPATED RESULTS OF ANY AND ALL MATTERS CAUSED
BY OR CONNECTED WITH EXECUTIVE’S EMPLOYMENT OR THE TERMINATION THEREOF, AS WELL
AS THOSE CURRENTLY KNOWN OR ANTICIPATED. ACCORDINGLY, EXECUTIVE ACKNOWLEDGES
THAT HE HAS READ THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH
PROVIDES AS FOLLOWS:


 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known to him or her must have materially affected his or her settlement with
the debtor

 

5

--------------------------------------------------------------------------------


 

and that he expressly waives, relinquishes and forfeits all rights and benefits
accorded by the provisions of California Civil Code Section 1542, and
furthermore waives any rights that he might have to invoke said provisions or
other States’ laws of similar effect now or in the future with respect to the
releases contained herein.

 


8.                                       EXECUTIVE REPRESENTATIONS. EXECUTIVE
WARRANTS AND REPRESENTS THAT (A) HE HAS NOT FILED OR AUTHORIZED THE FILING OF
ANY COMPLAINTS, CHARGES OR LAWSUITS AGAINST THE COMPANY WITH ANY GOVERNMENTAL
AGENCY OR COURT, AND THAT IF, UNBEKNOWNST TO EXECUTIVE, SUCH A COMPLAINT, CHARGE
OR LAWSUIT HAS BEEN FILED ON HIS BEHALF, HE WILL IMMEDIATELY CAUSE IT TO BE
WITHDRAWN AND DISMISSED, (B) HE HAS REPORTED ALL HOURS WORKED AS OF THE DATE OF
THIS AGREEMENT AND HAS BEEN PAID ALL COMPENSATION, WAGES, BONUSES, COMMISSIONS,
AND/OR BENEFITS TO WHICH HE MAY BE ENTITLED AND NO OTHER COMPENSATION, WAGES,
BONUSES, COMMISSIONS AND/OR BENEFITS ARE DUE TO HIM, EXCEPT AS PROVIDED IN THIS
AGREEMENT, (C) HE HAS NO KNOWN WORKPLACE INJURIES OR OCCUPATIONAL DISEASES AND
HAS BEEN PROVIDED AND/OR HAS NOT BEEN DENIED ANY LEAVE REQUESTED UNDER THE
FAMILY AND MEDICAL LEAVE ACT, THE CALIFORNIA FAMILY RIGHTS ACT OR THE OREGON
FAMILY LEAVE ACT, (D) THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT
BY THE EXECUTIVE DOES NOT AND WILL NOT CONFLICT WITH, BREACH, VIOLATE OR CAUSE A
DEFAULT UNDER ANY AGREEMENT, CONTRACT OR INSTRUMENT TO WHICH THE EXECUTIVE IS A
PARTY OR ANY JUDGMENT, ORDER OR DECREE TO WHICH THE EXECUTIVE IS SUBJECT, AND
(E) UPON THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY THE COMPANY AND THE
EXECUTIVE, THIS AGREEMENT WILL BE A VALID AND BINDING OBLIGATION OF THE
EXECUTIVE, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS.


 


9.                                       NO ASSIGNMENT. EXECUTIVE WARRANTS AND
REPRESENTS THAT NO PORTION OF ANY OF THE RELEASED MATTERS, AND NO PORTION OF ANY
RECOVERY OR SETTLEMENT TO WHICH EXECUTIVE MIGHT BE ENTITLED, HAS BEEN ASSIGNED
OR TRANSFERRED TO ANY OTHER PERSON, FIRM OR CORPORATION NOT A PARTY TO THIS
AGREEMENT, IN ANY MANNER, INCLUDING BY WAY OF SUBROGATION OR OPERATION OF LAW OR
OTHERWISE. IF ANY CLAIM, ACTION, DEMAND OR SUIT SHOULD BE MADE OR INSTITUTED
AGAINST THE COMPANY BECAUSE OF ANY SUCH PURPORTED ASSIGNMENT, SUBROGATION OR
TRANSFER, EXECUTIVE AGREES TO INDEMNIFY AND HOLD HARMLESS THE COMPANY AGAINST
SUCH CLAIM, ACTION, SUIT OR DEMAND, INCLUDING NECESSARY EXPENSES OF
INVESTIGATION, ATTORNEYS’ FEES AND COSTS.


 

10.                                 Company Representations. The Company
warrants and represents that the execution, delivery and performance of this
Agreement by the Company has been duly authorized and that this Agreement
constitutes the valid and binding obligation of the Company, enforceable in
accordance with its terms.

 


11.                                 MISCELLANEOUS. THIS AGREEMENT IS THE ENTIRE
AGREEMENT BETWEEN THE PARTIES WITH REGARD TO THE SUBJECT MATTER HEREOF.
EXECUTIVE ACKNOWLEDGES THAT THERE ARE NO OTHER AGREEMENTS, WRITTEN, ORAL OR
IMPLIED, AND THAT HE MAY NOT RELY ON ANY PRIOR NEGOTIATIONS, DISCUSSIONS,
REPRESENTATIONS OR AGREEMENTS. THIS AGREEMENT MAY BE MODIFIED ONLY IN WRITING,
AND SUCH WRITING MUST BE SIGNED BY BOTH PARTIES AND RECITED THAT IT IS INTENDED
TO MODIFY THIS AGREEMENT. THIS AGREEMENT MAY BE EXECUTED IN SEPARATE
COUNTERPARTS, EACH OF WHICH IS DEEMED TO BE AN ORIGINAL AND ALL OF WHICH TAKEN
TOGETHER CONSTITUTE ONE AND THE SAME AGREEMENT. IN THE EVENT OF ANY MATERIAL
BREACH OF THIS AGREEMENT, NOT CURED WITHIN TEN (10) DAYS AFTER WRITTEN NOTICE,
THE NON-DEFAULTING PARTY SHALL HAVE ALL RIGHTS AND REMEDIES AVAILABLE UNDER LAW.


 

(Signature page(s) follow)

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Transition Agreement to be
duly executed and delivered as of the date indicated next to their respective
signatures below.

 

DATED: February 14, 2006

 

 

   BRUCE L. ROSS

 

 

Bruce L. Ross

 

 

 

 

 

GUITAR CENTER, INC.

DATED: February 14, 2006

 

 

 

 

 

 

By:

   LELAND P. SMITH

 

 

 

      Leland P. Smith

 

 

 

      Executive Vice President

 

 

S-1

--------------------------------------------------------------------------------